          Case 5:18-cv-01206-OLG Document 1 Filed 11/19/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

GEORGE AUSTIN RICE,                              §
    Plaintiff,                                   §
                                                 §
v.                                               §
                                                 §         CIVIL ACTION NO. 5:18-cv-1206
NALCO COMPANY, LLC d/b/a                         §
NALCO CHAMPION, AN ECOLAB                        §
COMPANY and TREY PERRYMAN,                       §
    Defendants.                                  §


           DEFENDANT NALCO COMPANY, LLC’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Nalco Company, LLC (“Nalco”)

files this notice of removal, to which Defendant Trey Perryman (“Perryman”) joins and consents,

and would respectfully show as follows:

                                          I.
                             BACKGROUND AND RELEVANT FACTS

       Defendants Nalco and Perryman were sued in the cause styled George Austin Rice v.

Nalco Company, LLC d/b/a Nalco Champion, an Ecolab Company and Trey Perryman, Cause

No. 2018-CI-17745, in the 288th district court for Bexar County, Texas. Plaintiff filed suit on

September 25, 2018 and served Defendant Nalco on October 18, 2018. Defendant Perryman has

also been served and joins and consents to this removal. This removal is timely because it was

filed within thirty days from Plaintiffs’ service of their initial pleading on Defendant Nalco. See

28 U.S.C. § 1446(b)(1) (“The notice of removal of a civil action or proceeding shall be filed

within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is based,

or within 30 days after the service of summons upon the defendant if such initial pleading has




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 1
                    Case 5:18-cv-01206-OLG Document 1 Filed 11/19/18 Page 2 of 6



then been filed in court and is not required to be served on the defendant, whichever period is

shorter.”); Fed. R. Civ. P. 6(a)(1).

              Accompanying this notice of removal are (i) a completed civil cover sheet;1 (ii) an index

of all documents filed in the state court;2 (iii) a copy of the state court docket sheet;3 (iv) a copy

of Plaintiff’s Petition as served;4 and (v) a certificate of interested persons.5

                                                                       II.
                                                               BASIS FOR REMOVAL

              This case is removable based upon diversity jurisdiction because (i) complete diversity of

citizenship exists between the parties (both at the time of the lawsuit’s filing and at the time of

removal); (ii) the amount in controversy exceeds $75,000; and (iii) Defendants are not citizens of

the forum state, Texas. 28 U.S.C. §§ 1332, 1441; Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568,

572 (5th Cir. 2005).

              A. There Is Complete Diversity of Citizenship Between the Parties, Because There
                 Is No Avenue for Recovery Against Defendant Perryman, and He Is Thus
                 Fraudulently Joined as a Defendant to Defeat Diversity Jurisdiction.

              A removing defendant must allege that diversity of citizenship existed at the time of the

suit’s filing and at the time of removal. In re Allstate Ins. Co., 8 F.3d 219, 221 (5th Cir. 1993).

              Plaintiff is a natural person and was a citizen of Texas at all relevant times, including at

the time the lawsuit was filed and at the time this notice of removal was filed.6

              Defendant Nalco Company, LLC is a limited liability corporation, whose sole member,

Nalco Holding Company, is—and at all times relevant, including at the time the lawsuit was

filed and at the time this notice of removal was filed, was—a citizen of Illinois and Delaware (as
                                                            
1
  See generally Ex. A, Civil Cover Sheet (Nov. 19, 2018).
2
  See generally Ex. B, State Court Filings Index (Nov. 19, 2018).
3
  See generally Ex. C, State Court Docket Sheet (Nov. 19, 2018).
4
  See generally Ex. D, State Court Filings Served Upon Defendant Nalco Company, LLC (Plaintiff’s Original Pet.
with Notice of Service (Oct. 18, 2018)).
5
  See Ex. E, Defendant’s Corporate Disclosure Statement (Nov. 19, 2018).
6
  See Ex. D, Plaintiffs’ Original Pet. at ¶ 3 (Sept. 14, 2018).


DEFENDANT’S NOTICE OF REMOVAL                                                                        PAGE 2
          Case 5:18-cv-01206-OLG Document 1 Filed 11/19/18 Page 3 of 6



explained below). Thus, Nalco Company, LLC is also a Wisconsin and Delaware citizen, since

it inherits its member’s citizenship. See Harvey, 542 F.3d at 1080.

       Nalco Holding Company is a corporation which at all relevant times, including at the

time the lawsuit was filed and at the time this notice of removal was filed, was incorporated in

Delaware with its principal place of business in Illinois, making it a citizen of Delaware and

Illinois. See 28 U.S.C. § 1332(c)(1) (“For the purposes of this section and section 1441 of this

title — (1) a corporation shall be deemed to be a citizen of every State and foreign state by which

it has been incorporated and of the State or foreign state where it has its principal place of

business[.]”); Gu v. INVISTA S.a.r.l., 682 Fed. App’x 316, 317 (5th Cir. Mar. 20, 2017) (“A

corporation is deemed to be a citizen of both any state in which it has been incorporated and any

state where it has its principal place of business.”).

       Defendant Trey Perryman, who was a citizen of Texas, has been named as a defendant in

this lawsuit despite the fact that he was in the course and scope of his employment with

Defendant Nalco Company, LLC during the relevant events at issue in this matter. Because

Defendant Perryman was an employee of Defendant Nalco, Mr. Perryman cannot be held

individually liable for alleged negligence committed in the course and scope of his employment

while at work. See e.g., Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996). Texas law

provides that while “an employer does have a duty to use ordinary care in providing a safe work

place . . . [w]hen the employer is a corporation, the law charges the corporation itself, not the

individual corporate officer, with the duty to provide the employee a safe workplace.” Id.

“Thus, unless alter ego is established, corporate officers and agents are subject to personal

liability for their actions within the employment context only when they breach an independent

duty of care.” Id.




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 3
                    Case 5:18-cv-01206-OLG Document 1 Filed 11/19/18 Page 4 of 6



              Plaintiff’s claims in this case stem from an alleged on-the-job injury sustained by

Plaintiff.7 Plaintiff’s claims against Nalco arise from Nalco’s alleged failure to provide Plaintiff

with a safe work environment.8 Notably absent is any allegation that Mr. Perryman undertook,

or was governed by, some independent duty beyond the course and scope of his employment

with Nalco that would support the imposition of individual liability upon him.9

              Because recovery is not possible against Mr. Perryman for any alleged negligent acts

committed in the course and scope of his employment, he is not a proper defendant in this

matter. “[T]he test for fraudulent joinder is whether the defendant has demonstrated that there is

no possibility of recovery by the plaintiff against an in-state defendant, which stated differently

means that there is no reasonable basis for the district court to predict that the plaintiff might be

able to recover against an in-state defendant.” Smallwood, 385 F.3d at 573. Because recovery

by Plaintiff against Mr. Perryman is impossible, Mr. Perryman is not a proper defendant in this

matter and cannot be used to defeat diversity jurisdiction. See e.g., Leitch v. Hornsby, 935

S.W.2d 114, 117 (Tex. 1996).; Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Group,

Ltd., 818 F.3d 193, 209 (5th Cir. 2016) (“When, as here, a court determines that a nondiverse

party has been improperly joined to defeat diversity, that party must be dismissed without

prejudice.”).

              Because all properly-joined persons on one side of the controversy are citizens of

different states than all persons on the other side, complete diversity exists. See Harvey,  542

F.3d at 1079 (“Complete diversity ‘requires that all persons on one side of the controversy be

citizens of different states than all persons on the other side.’”) (quoting McLaughlin v. Miss.

Power Co., 376 F.3d 344, 353 (5th Cir. 2004)).
                                                            
7
  See Ex. D, Plaintiffs’ Original Pet. at ¶¶ 9–11, 13–15.
8
  Id.
9
  Id. at ¶¶ 16–18.


DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 4
                    Case 5:18-cv-01206-OLG Document 1 Filed 11/19/18 Page 5 of 6



              B. Plaintiff’s Claims Seek Recovery Exceeding the Amount in Controversy
                 Requirement for Diversity Jurisdiction.

              Plaintiff’s live pleading seeks recovery of over $1 million, meeting the amount in

controversy requirement that the sum at issue exceed 75,000.00.10 See 28 U.S.C. §§ 1332(a)

(“The district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs[.]”), 1446(c)(2)

(“If removal of a civil action is sought on the basis of the jurisdiction conferred by section

1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the amount

in controversy[.]”); Lopez v. Trujillo, 475 B.R. 550, 555 (N.D. Tex. 2012) (“For diversity

purposes, the amount in controversy is determined by the amount sought on the face of the

plaintiff’s pleadings, so long as the plaintiff’s claim is made in good faith”).

              In sum, this case is properly removed because (i) complete diversity exists among the

parties, as Plaintiff is a Texas citizen, while the sole properly-joined Defendant is a citizen of

Delaware and Illinois, and (ii) the amount in controversy (over $1 million) exceeds the Court’s

jurisdictional threshold. Finally, all Defendants have consented to removal as required under

federal law.11 Thus, removal is appropriately premised on diversity jurisdiction.

              WHEREFORE, PREMISES CONSIDERED, moving Defendant Nalco Company,

LLC and consenting Defendant Trey Perryman request that this Court assume full jurisdiction

over the cause herein on the basis of diversity of citizenship.




                                                            
10
 See Ex. D, Plaintiffs’ Original Pet. at ¶ 2.
11
 See Ex. F, Defendant Trey Perryman’s Notice of Consent and Joinder in Removal by Defendant Nalco Company,
LLC, which has also been filed separately with the Court.


DEFENDANT’S NOTICE OF REMOVAL                                                                      PAGE 5
         Case 5:18-cv-01206-OLG Document 1 Filed 11/19/18 Page 6 of 6



                                          Respectfully submitted,

                                          /s/ Brian Rawson
                                          BRIAN RAWSON
                                          State Bar No. 24041754
                                          brawson@hdbdlaw.com
                                          STEPHANIE J. ROARK
                                          Texas Bar No. 24070498
                                          sroark@hdbdlaw.com
                                          ROY B. MCKAY
                                          State Bar No. 24071171
                                          rmckay@hdbdlaw.com

                                          HARTLINE DACUS BARGER DREYER LLP
                                          8750 N. Central Expy., Suite 1600
                                          Dallas, Texas 75231
                                          (214) 369-2100 – Telephone
                                          (214) 369-2118 – Facsimile

                                          AND

                                          DARRELL L. BARGER
                                          State Bar No. 01733800
                                          dbarger@hdbdlaw.com

                                          HARTLINE DACUS BARGER DREYER LLP
                                          800 N. Shoreline Blvd., Suite 2000, North Tower
                                          Corpus Christi, Texas 78401
                                          Telephone: (361) 866-8000
                                          Facsimile: (361) 866-8039

                                          ATTORNEYS FOR DEFENDANTS
                                          NALCO COMPANY, LLC AND
                                          TREY PERRYMAN


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s
CM-ECF system on November 19, 2018.


                                          /s/ Brian Rawson
                                          BRIAN RAWSON
 



DEFENDANT’S NOTICE OF REMOVAL                                                         PAGE 6
